— In a consolidated proceeding pursuant to RPTL article 7 to review tax assessments of the petitioners’ real properties for certain tax years, the appeal is from an order of the Supreme Court, Nassau County (Adams, J.), entered October 12, 2012, which granted the petitioners’ motion, inter alla, to compel the appellants to satisfy obligations that the appellants incurred in connection with stipulations of settlement executed pursuant to RPTL 523-b (9).
Ordered that the appeal is dismissed, without costs or disbursements.
The appeal from the order must be dismissed, as the right of direct appeal therefrom terminated with the entry of judgment in the proceeding on December 13, 2012 (see Matter of Aho, 39 NY2d 241, 248 [1976]), and the appeal from the judgment has been dismissed in a decision and order of this Court dated October 21, 2013 (see Matter of Koch v Board of Assessors of Nassau County, 2013 NY Slip Op 88860[U] [2d Dept 2013]). Eng, PJ., Miller, Hinds-Radix and Maltese, JJ., concur.